DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.
 
Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species, wherein: the elected species was found to be allowable over the prior art and the scope of the search and consideration was expanded to include the compound 
    PNG
    media_image1.png
    179
    237
    media_image1.png
    Greyscale
.  The previously examined scope remains unallowable.  However, in an attempt to more quickly advance prosecution, the scope of the search and consideration was expanded herein to also include the compound where R1 is CH2CH2SCH3 and R2 is OH.


Response to Remarks and Amendments
Applicant’s response filed April 14, 2022 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With regard to the rejection of claim 2 under 35 USC 112(b), the rejection is withdrawn in view of the amendment inserting “isoniazid” into claim 1 and deleting the recitation of “the nicotinic acid or derivative.”
With regard to the rejection of claim 2 under 35 USC 112(d), the rejection is withdrawn in view of the amendment to delete the recitation of ethionamide from the scope of dependent claim 2.
With regard to the rejection of claims 1, 2 and 4-8 under 35 USC 102(a)(1) as being anticipated by CAS RN 114457-94-2, the rejection with respect to claim 4 is withdrawn in view of the deletion of compounds (6) and (7) from claim 4.  Notably, the amendment to claim 4 is non-compliant because it does not show the structures (6) and (7) as being lined through.  However, the examiner is interpreting claim 4 as no longer including this compounds as this change was made in a previous after-final amendment (1/14/2022).  Although that amendment was not entered, since Applicants have incorporated that change into the present claim set, the art no longer applies to claim 4.  With respect to the rejection over claims 1, 2 and 5-8 (as well as new claims 20-21), Applicants assert that the rejection is overcome because the examiner’s suggestion of incorporating the amendments from the response dated 8/23/2021 were made.  However, this is a misinterpretation of the explanation in the previous office action.  In particular, the claim set dated 8/23/2021 was the one rejected in the final rejection (10/14/2021), so incorporating those limitations does not overcome the rejection.  Rather, the examiner indicated that since the 8/23/2021 amendment was the last one actually entered that any mark-ups or changes to the claim set should work off of and mark up this amendment in order to ensure that the amendment is compliant.  Since the claims still include the option for R1 to be benzyl and R2 to be OH (as well as new claims 20-21), the rejection is maintained herein.  However, in order to more quickly advance prosecution, the scope of the search and consideration has been expanded to also include the compound where R1 is CH2CH2SCH3 and R2 is OH.

Status of Claims
Currently, claims 1, 2 and 4-21 are pending in the instant application.
Claims 9-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention or species there being no allowable generic or linking claim.  
Claims 1, 2, 4-8 and new claims 20-21 read on an elected invention and species, and therefore remain under consideration in the instant application.  It has been determined that the entire scope claimed is not patentable. 

Claim Objections
Claims 1 and 20 are objected to because of a typographical error.  In particular, “indoyl” should be replaced with “indolyl.”
Claim 2 is objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of "derivatives thereof” of the claimed compounds and recited in the rejected claims renders the claims herein indefinite. The recitation of a "derivative" is not defined with any clear structural limitations, and therefore the metes and bounds of what is encompassed by the term "derivative" are not clear. 
The Merriam-Webster’s Online Dictionary defines "derivative" as "a chemical substance related structurally to another substance and theoretically derivable from it.”  Further, the instant specification provides that the term “derivatives” includes compounds having the same structure with chemical groups exchanged.  There is no limitation placed on which groups may be exchanged and still read on this term.  For example, could the H of the hydroxy group depicted in the claimed formula be exchanged for another moiety? Chemically, this would be considered a derivative, but it is not depicted by the structure, nor is there any indication of the intended breadth for derivative as claimed.  Could a double bond be exchanged for a substituent? A required hydrogen replaced by a substituent?
Hence, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to "derivative” of the claimed compound. One of ordinary skill in the art would clearly recognize that a "derivative” would read on those compounds having any widely varying groups that could be used to substitute or replace chemical groups in the claimed compounds in nearly any way. Any significant structural variation to a compound would be reasonably expected to alter its properties; e.g. physical, chemical, physiological effects and functions.  Thus, it is unclear and indefinite as to how the "derivative" herein is encompassed thereby.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  In particular, the specification does not reasonably provide enablement for the full scope of the compounds as claimed, which includes all types of isomers of said compound.  
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The Nature of the Invention
 	The instant invention is drawn to a pyrazinamide conjugate of the claimed formula, which as claimed includes all isomers thereof.
The State of the Prior Art
It is the state of the prior art that the term “isomer” found in the claims is defined as compounds that have the same molecular formula, but different structures. There are two types of isomers, constitutional isomers and stereoisomers.  Constitutional isomers differ in the way the atoms are connected whereas in stereoisomers the atoms are connected in the same way, but differ in the way the atoms are arranged in space.   (http://chemed.chem.purdue.edu/genchme/topicreview/bp/1organic/isomers.html>).  
The Level of Skill in the Art and the Predictability or lack thereof in the art
	The level of skill of the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities.  There is no absolute predictability even in view of the seemingly high level of skill in the art.   Further, pharmaceutically active compounds have particular relationships between their specific chemical structures and the activity which they exhibit.  Compounds which are isomers may have materially different structures such that, even in compounds where there is a predictable relationship between structure and activity, when compounds have different functional groups or moieties connected in a very different manner, the same structure/activity relationship would not be expected to apply. Thus, the more unpredictable the art, the more information in support of the invention is required to satisfy the statute. See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). Each embodiment of a constitutional isomer, for example, must be supported by this invention in order to be enabled for the full range of isomers and mixtures of isomers of the claimed compounds.
The Amount of Direction or Guidance Present
There is no direction or guidance present in the specification or working examples present in the specification that defines or relates to which kind of isomers of the claimed compounds of the instant invention are included and/or excluded.  There is no definition for the term "isomer" in the specification which would exclude constitutional isomers from the scope of the invention.  Applicants do not have support for constitutional isomers in the specification.
There are no working examples in the specification that show how to make or use any and all isomers, including constitutional isomers, of the instantly claimed compounds. The specification does not adequately enable a method of making all isomers of the compounds that the claims encompass, as defined in the instant specification. The specification has limited exemplification thereof and of the necessary starting materials, as discussed supra. 
	As stated in Morton International Inc. v. Cardinal Chem, Co., 28 USPQ2d 1190:
[T]he specification purports to each, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However... there is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds..., there is...no evidence that such compounds even exist.

The same circumstance is true here. 

All of the embodiments and working examples are drawn to compounds having the formula recited in the claims, but not to any constitutional isomers thereof.
The Breadth of the Claims
	The instant breadth of the rejected claims is broader than the disclosure. Specifically, the instant claims include any isomers of the claimed compounds.
The quantity of experimentation needed to make and use all of the isomers encompassed by the claims would be an undue burden on one skilled in the chemical art, since the skilled artisan is given inadequate guidance for the reasons state above. Even with the undue burden of experimentation, there is no guarantee that one would obtain the desired isomers or that they would be expected to be useful for the same purpose.
The Quantity of Experimentation Needed
	Based on the unpredictable nature of the invention and the state of the prior art and the breadth of the claims, one of ordinary skill in the pertinent art would be burdened with undue experimentation to determine whether any and all isomers of compounds of the Formula (I) would successfully act in the manner disclosed by the instant specification.
Further, for example, it could take one of ordinary skill in the art a lifetime of experimentation to determine all of the possible connectivities to produce compounds having the same molecular formulae but different structures and different methods of preparation.  Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to make and use the full scope of the compounds as claimed with no assurance of success. 

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image3.png
    78
    750
    media_image3.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim(s) 1, 5-8, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 114457-94-2, which has an entry date of 14 May 1988.

Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.

The STN Registry database entry listed above discloses the compound 
    PNG
    media_image4.png
    183
    239
    media_image4.png
    Greyscale
 which reads on the formula (1) where R1 is CH2-phenyl and R2 is OH.  With respect to the claims drawn to a composition, the prior art teaches molar solubility data in unbuffered water, which reads on the required excipient or carrier.  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.

Claim(s) 1, 4-8, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1101675-82-4, which has an entry date of 06 Feb 2009.

Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.

The STN Registry database entry listed above discloses the compound 
    PNG
    media_image5.png
    245
    498
    media_image5.png
    Greyscale
 which reads on the formula (1) where R1 is CH2CH2SCH3 and R2 is OH, and is recited as compound (5) in claim 4.  With respect to the claims drawn to a composition, the prior art teaches molar solubility data in unbuffered water, which reads on the required excipient or carrier.  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.

Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699